J-S61013-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

STEPHEN FREDERICK BAKER, JR.

                            Appellant                 No. 476 MDA 2015


                Appeal from the PCRA Order November 19, 2009
              In the Court of Common Pleas of Huntingdon County
              Criminal Division at No(s): CP-31-CR-0000013-2005


BEFORE: PANELLA, J., WECHT, J., and STRASSBURGER, J.*

MEMORANDUM BY PANELLA, J.                        FILED NOVEMBER 30, 2015

        Appellant, Stephen Frederick Baker, Jr., appeals from the PCRA1 order

entered on November 19, 2009, in the Court of Common Pleas of

Huntingdon County. We affirm.

        On September 11, 2006, Appellant entered a guilty plea to two counts

of murder of the second degree and one count of persons not to possess

firearms2 and was sentenced to life imprisonment. On September 20, 2006,

Appellant filed a post-sentence motion to withdraw his guilty plea, which the

trial court denied.     On appeal, this Court affirmed Appellant’s judgment of

sentence, and ordered that Appellant’s remaining claims of ineffective

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    Post Conviction Relief Act, 42 Pa.C.S. §§ 9541-9546.
2
    18 Pa.C.S.A. §§ 2502(b) and 6105(a)(1), respectively.
J-S61013-15



assistance of trial counsel should be deferred until collateral review.   See

Commonwealth v. Baker, 738 MDA 2007 (Pa. Super., filed Feb. 12, 2008)

(unpublished mem.).

      Appellant filed a timely PCRA petition, after which counsel was

appointed. Following a hearing, the PCRA court denied Appellant’s petition.

Appellant did not pursue a timely appeal with this Court; however, years

later, the PCRA court reinstated Appellant’s appeal rights nunc pro tunc by

agreement with the Commonwealth. This timely appeal followed.

      “On appeal from the denial of PCRA relief, our standard and scope of

review is limited to determining whether the PCRA court’s findings are

supported by the record and without legal error.”       Commonwealth v.

Edmiston, 65 A.3d 339, 345 (Pa. 2013) (citation omitted), cert. denied,

Edmiston v. Pennsylvania, 134 S. Ct. 639 (2013). “[Our] scope of review

is limited to the findings of the PCRA court and the evidence of record,

viewed in the light most favorable to the prevailing party at the PCRA court

level.” Commonwealth v. Koehler, 36 A.3d 121, 131 (Pa. 2012) (citation

omitted). “[T]his Court applies a de novo standard of review to the PCRA

court’s legal conclusions.”   Commonwealth v. Spotz, 18 A.3d 244, 259

(Pa. 2011) (citation omitted).

      In order to be eligible for PCRA relief, a petitioner must plead and

prove by a preponderance of the evidence that his conviction or sentence

arose from one or more of the errors listed at 42 Pa.C.S.A. § 9543(a)(2).




                                    -2-
J-S61013-15



These issues must be neither previously litigated nor waived.          See 42

Pa.C.S.A. § 9543(a)(3).

       Initially, we are obliged to note that Appellant offers only a cursory

argument in support of issues two through six raised on appeal.               The

argument sections dedicated to issues two, three and five consist of only a

single, brief paragraph each.        Most egregiously, Appellant cites to no

relevant case law, statute or rule of procedure in support of these claims. As

Appellant simply provides no discussion of pertinent legal authority to

support his argument for issues two through six, we are constrained to find

these issues waived. See Commonwealth v. Love, 896 A.2d 1276, 1278

(Pa. Super. 2005) (“Arguments not appropriately developed are waived.”);

Commonwealth v. Russell, 665 A.2d 1239 (Pa. Super. 1995) (Superior

Court would not review argument that contained no citation to or discussion

of relevant legal authority).

       We will, however, address Appellant’s first issue raised on appeal,

which he does develop with discussion of relevant legal authority. He argues

that the ineffective assistance of trial counsel rendered his guilty plea

involuntary. We disagree.

       “A criminal defendant has the right to effective counsel during a plea

process as well as during trial.”     Commonwealth v. Rathfon, 899 A.2d

365,   369   (Pa.   Super.   2006)    (quotation   omitted).   “Allegations    of

ineffectiveness in connection with the entry of a guilty plea will serve as a

basis for relief only if the ineffectiveness caused the defendant to enter an

                                      -3-
J-S61013-15



involuntary or unknowing plea.”     Commonwealth v. Hickman, 799 A.2d

136, 141 (Pa. Super. 2002) (citation omitted). “Where the defendant enters

his plea on the advice of counsel, ‘the voluntariness of the plea depends on

whether counsel’s advice was within the range of competence demanded of

attorneys in criminal cases.’” Id. (citations and quotations omitted).

      In reviewing an ineffectiveness claim, we begin with the presumption

that counsel was effective. See Commonwealth v. Duda, 831 A.2d 728,

732 (Pa. Super. 2003).

      To plead and prove ineffective assistance of counsel a petitioner
      must establish: (1) that the underlying issue has arguable merit;
      (2) counsel's actions lacked an objective reasonable basis; and
      (3) actual prejudice resulted from counsel's act or failure to act.

Commonwealth v. Rykard, 55 A.3d 1177, 1189-1190 (Pa. Super. 2012)

(citation omitted), appeal denied, 64 A.3d 631 (Pa. 2013).

      “Generally, where matters of strategy and tactics are concerned,

counsel's assistance is deemed constitutionally effective if he chose a

particular course that had some reasonable basis designed to effectuate his

client’s interests.”   Commonwealth v. Colavita, 993 A.2d 874, 887 (Pa.

2010) (citation omitted).    A failure to satisfy any prong of the test will

require rejection of the claim. See Commonwealth v. Spotz, 84 A.3d 294,

311 (Pa. 2014).

      In assessing the voluntariness of a guilty plea, we note that “[t]he law

does not require that appellant be pleased with the outcome of his decision

to enter a plea of guilty: All that is required is that [appellant’s] decision to


                                      -4-
J-S61013-15



plead     guilty   be    knowingly,      voluntarily     and        intelligently     made.”

Commonwealth v. Yager, 685 A.2d 1000, 1004 (Pa. Super. 1996) (en

banc) (citation and internal quotation marks omitted). “A person who elects

to plead guilty is bound by the statements he makes in open court while

under oath and he may not later assert grounds for withdrawing the plea

which     contradict    the    statements     he     made     at    his   plea      colloquy.”

Commonwealth v. Pollard, 832 A.2d 517, 523 (Pa. Super. 2003) (citation

omitted).

        Appellant argues that he was of “limited mental capacity” and

therefore unable to understand the crimes to which he was pleading guilty.

Appellant’s Brief at 14.       Appellant further attributes his alleged inability to

understand the charges against him to trial counsel’s failure to provide

copies of discovery to Appellant or to discuss discovery with him prior to his

guilty plea. The record flatly contradicts these claims.

        Appellant completed a written Guilty Plea Colloquy on September 11,

2006, wherein he affirmed that he understood the factual nature of the

offenses to which he was pleading guilty and that his lawyer had explained

the elements of the criminal offenses to him.                See Guilty Plea Colloquy,

9/11/06 at ¶¶ 14-15.          During the oral guilty plea colloquy, the trial court

clearly explained to Appellant the elements of the crimes of second degree

murder and the firearms offense to which Appellant was pleading guilty, and

the Commonwealth recited the factual basis for the plea.                   See N.T., Plea

Hearing     and    Sentencing,      9/11/06     at    3-9.         Thereafter,      Appellant

                                          -5-
J-S61013-15



acknowledged his understanding of the information relayed to him and

indicated his wish to proceed with the guilty plea. See id. at 11. Appellant

further admitted that he was entering his plea voluntarily and without

coercion and that he had all of the information needed in order to make the

decision to enter a guilty plea.      See id. at 17-18.     Based upon these

statements, the trial court accepted Appellant’s guilty plea.

      At no time – either in the written or oral colloquy – did Appellant allege

that he was of “limited mental capacity” or that he was without the

necessary information needed to enter a knowing plea. Appellant expressly

indicated his understanding of the crimes to which he was pleading guilty

and the factual basis for his plea.   Appellant cannot now baldly recant his

representations made under oath to the court. See Pollard, supra.

      We further find no evidence to support Appellant’s claim that trial

counsel failed to provide him with discovery prior to the entry of the guilty

plea. Tellingly, Appellant does not detail what necessary information or facts

counsel allegedly withheld from his consideration. At the PCRA hearing, trial

counsel testified that, subsequent to the denial of a suppression motion, he

provided Appellant with copies of discovery and reviewed the discovery with

Appellant on numerous occasions. See N.T., PCRA Hearing, 4/14/09 at 4.

More importantly, as noted, Appellant responded affirmatively when the trial

court questioned whether he had all of the necessary information in order to

make the decision to enter a guilty plea.        See N.T., Plea Hearing and

Sentencing, 9/11/06 at 17-18.      Appellant is not entitled to withdraw his

                                      -6-
J-S61013-15



guilty plea by simply retracting or contradicting his statements made during

the colloquy. See Pollard, supra.

         In light of the comprehensive written and oral plea colloquy, which

Appellant fully and willingly completed, we find no factual basis to support

Appellant’s claim that his plea was in any manner unknowingly, involuntarily,

or unintelligently given, or that the ineffective assistance of trial counsel

rendered his plea as such.     Accordingly, we affirm the order of the PCRA

court.

         Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2015




                                     -7-